NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a0507n.06


                                           No. 10-4590                                    FILED
                          UNITED STATES COURT OF APPEALS                             May 16, 2012
                               FOR THE SIXTH CIRCUIT                           LEONARD GREEN, Clerk

BARTOLOME NICHOLAS-BARTOLOME, et al.,

       Petitioners,

v.                                                        ON PETITION FOR REVIEW
                                                          FROM THE BOARD OF
ERIC H. HOLDER JR., Attorney General,                     IMMIGRATION APPEALS

       Respondent.

                                               /


BEFORE:        SUHRHEINRICH, MOORE, and CLAY, Circuit Judges.

       CLAY, Circuit Judge. Petitioners Bartolome Nicolas-Bartolome, his wife Ana Nicolas,

and their daughter Estela Nicolas Gaspar (collectively “Petitioners”) petition for review a decision

of the Board of Immigration Appeals (“BIA”) denying their application for asylum and withholding

of removal. For the reasons set forth below, we DENY the petition.

                                        BACKGROUND

       Petitioners are natives and citizens of Guatemala. Bartolome Nicolas-Bartolome and Anna

Nicolas are father and mother, respectively, to daughter Estella Nicolas Gaspar. Petitioners are

members of the Quiche tribe, an indigenous ethnic group in Guatemala, and Bartolome Nicolas

Bartolome (“Bartolome”) worked as a farmer in the fields.

       Bartolome illegally entered the United States on April 25, 1989 to escape the on-going civil

war in his native country of Guatemala. On December 1, 1993, Bartolome filed an application for
                                           No. 10-4590

benefits under the Nicaraguan and Central American Relief Act (NACARA) as well as applications

for asylum and withholding of removal on the basis of past persecution and a well-founded fear of

persecution on account of his political opinion and his family’s membership in a particular social

group, the Quiche-speaking indigenous group.1 An immigration examiner interviewed Bartolome

in 1994.   Petitioners filed applications for Special Rule Cancellation of Removal with the

Department of Homeland Security (“DHS”) on December 21, 2005.

       An Asylum Officer interviewed Bartolome on September 6, 2006.2 The Asylum Officer

stated in his assessment that Bartolome requested asylum because he feared persecution in

Guatemala on account of his membership in a particular social group. The Asylum Officer noted

that Bartolome did not claim membership to a particular social group nor did he allege any

mistreatment by the guerrillas. Based on this information, the Asylum Officer found Bartolome

ineligible for asylum and referred the matter to the immigration judge (“IJ”).        DHS denied

Petitioners’ applications, and on September 20, 2006, initiated removal proceedings. At the March

27, 2007 removal hearing, Petitioners admitted to the allegations in the Notice to Appear, conceded

removal, and renewed their applications for asylum and withholding of removal.




       1
        The IJ determined that Bartolome was ineligible for NACARA relief because he untimely
submitted his application. According to the IJ, Bartolome needed to submit his application on or
before December 31, 1991.
       2
       The record is void of any explanation as to why the asylum office did not interview
Bartolome upon his initial application for asylum but instead referred his application to the
immigration court in 2006.

                                                2
                                            No. 10-4590

       A.      The IJ Decision

       The IJ conducted a hearing on March 27, 2008. The IJ heard testimony from Bartolome, his

wife, and his friend Nicolas Bartolome. Bartolome alleged that in 1985, during the Guatemalan civil

war, Quiche-speaking guerrillas came to his family’s house, attacked him, his wife, and children, and

attempted to recruit him to join the guerrillas. The guerrillas are members of the Hispanic ethnic

group, that spoke many of Guatemala’s indigenous languages, and attempted to usurp the country’s

government. Bartolome refused to join the guerrillas stating that he “did not want to take sides in

the conflict between the guerrillas and the government.” According to Bartolome, the guerrillas

made death threats and also threatened to separate him from his family. As a result of these threats,

Bartolome stated that he joined the civil patrol to protect himself and his village. He estimated that

approximately 50 men participated in the civil patrol. Bartolome testified that the army also tried

to recruit him but he also declined because he wanted to stay neutral in the conflict. Bartolome

stated that he only recalled one direct incident with the guerrillas but he claimed that they continued

to harass his village. Bartolome further stated that he never saw any other violent attacks by the

guerrillas but did hear about the guerillas killing at least one villager and another villager was

allegedly tortured and hanged by the guerrillas.

       Bartolome testified that he fled the country in 1989 and came to the United States because

he wanted to protect himself from the guerrillas. His family remained in Guatemala until 1997.

Bartolome returned to Guatemala in 1998 to attend his father’s funeral and he remained in the

country for two months. He stated that he did not encounter any problems with the guerrillas




                                                   3
                                            No. 10-4590

because they no longer existed, but he claimed that the guerrillas remained a threat because they

continued to assault and harass the indigenous population.

       In their applications for asylum and withholding of removal, Petitioners also submitted

country reports and newspaper articles that discussed the country’s conditions with respect to its

indigenous population. After the conclusion of the hearing, the IJ issued an oral decision and order

denying Petitioners’ applications. First, the IJ found both Bartolome’s and his wife’s persecution

claims not credible. The IJ stated that he was unable to determine “who was injured and what the

extent of the injury might have been.” The IJ also noted that Bartolome provided inconsistent

responses during his interview with the Asylum Officer, on his asylum application, and during the

IJ hearing. These responses ranged from Bartolome never experiencing mistreatment while in

Guatemala to his testimony that the guerrillas physically attacked him and his family. The IJ stated

that even if Petitioners were found credible, Petitioners failed to demonstrate eligibility for asylum

or withholding of removal.

       Second, the IJ found that Petitioners failed to meet their burden of proof that they suffered

past persecution in Guatemala. In particular, the IJ commented that Bartolome’s single incident with

the guerrillas did not constitute persecution as no blood was drawn and Bartolome did not seek

medical attention.

       Third, the IJ found that Petitioners failed to establish a well-founded fear of persecution

should they return to Guatemala. The IJ concluded that “there is no reliable evidence in the record

that the guerrillas, in the one time they encountered respondent in 1985 to attempt to recruit him, did

so on account of one of the five protected grounds.” Moreover, the IJ noted that the four-year lapse


                                                  4
                                            No. 10-4590

between the time that the guerrillas allegedly attacked Petitioners in 1985 and the time that

Bartolome left Guatemala for the United States in 1989 demonstrated a lack of immediacy in any

perceived threat of persecution. Furthermore, Bartolome’s two-month return to Guatemala in 1998,

in which he was unharmed and not bothered by the guerrillas, substantially weakened his well-

founded fear of persecution claim. The IJ also found no evidence to support Bartolome’s claim that

the Guatemalan government attempted to recruit him into the army for any reason other than

defending the country.

       The IJ further found unconvincing Petitioners’ claim that they are members in a particular

social group. The IJ stated that Petitioners’ social group—the Quiche ethnicity—“lacks the requisite

social visability ” because the record provides no evidence that this particular social group exists.

Moreover, the IJ determined that there is no evidence that the guerrillas are currently targeting the

Quiche ethnic group because the guerrillas are no longer in existence. The IJ noted that Bartolome

testified to this point when he stated that the guerrillas have disbanded. The IJ stated that

Petitioners’ background materials did not provide reliable evidence to support their contention that

the guerrillas were or remain a threat to the Quiche ethnic group. Based on these reasons, the IJ

concluded that Petitioners did not demonstrate eligibility for asylum or withholding of removal. The

IJ, however, granted Petitioners’ post-hearing voluntary departure request.

       B.      The BIA Decision

       On appeal, the BIA affirmed the IJ’s decision on October 28, 2009. The BIA agreed with

the IJ’s determination that Bartolome did not provide credible testimony. In addition, the BIA noted

that the “single instance of mistreatment described by him does not rise to the level of persecution.”


                                                  5
                                            No. 10-4590

However, the BIA vacated the IJ’s order granting Petitioners voluntary departure because Petitioners

failed to provide proof of payment of the voluntary departure bonds.

       Petitioners filed a petition for review to the Sixth Circuit on November 20, 2009, but the

matter was remanded on June 4, 2010 to allow the BIA to review Petitioners’ eligibility for voluntary

departure in light of its decision in Matter of Velasco, 25 I&N Dec. 143 (BIA 2009). On November

22, 2010, the BIA issued an order vacating the IJ’s order granting Petitioners voluntary departure but

reissued its prior decision affirming the IJ’s judgment of Petitioners’ eligibility for asylum and

withholding of removal. Petitioners now timely seek review of the BIA decision.

                                           DISCUSSION

       I.      Statutory Framework

       The Attorney General may use his discretion to grant asylum to any alien who demonstrates

that he is a “refugee” under section 208(a) of the INA, 8 U.S.C. § 1158(a). According to the statute,

a “refugee” is defined as an alien “who is unable or unwilling to return to. . . [his] country [of

nationality] because of persecution or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion. . . . ” 8 U.S.C. §

1101(a)(42)(A). Because Petitioners filed their applications for asylum and withholding of removal

prior to May 11, 2005, the provisions of the REAL ID Act do not apply. See REAL ID Act of 2005,

§§ 101(a)(3), 101(c), 101(d), Div. B. of Pub. L. No. 109–13 Stat. 302, 303 (2005); see also Amir v.

Gonzales, 467 F.3d 921, 925 n.4 (6th Cir. 2006).




                                                  6
                                            No. 10-4590

       II.     Analysis

               A.      Adverse Credibility Determination

       Where, as here, the BIA does not summarily affirm the IJ’s decision, but reviews the IJ’s

decision and issues a separate opinion, we review the BIA’s decision as the final agency

determination. Khalili v. Holder, 557 F.3d 429, 435 (6th Cir. 2009). Questions of law are reviewed

de novo. Id. The BIA’s conclusion that an alien failed to testify credibly is a factual determination

reviewed under the substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B); INS v. Elias

Zacarias, 502 U.S. 478, 481 (1992); Hamida v. Gonzales, 478 F.3d 734, 736 (6th Cir. 2007). “An

adverse credibility finding must be based on issues that go to the heart of the applicant’s claim. They

cannot be based on an irrelevant inconsistency.” Liti v. Gonzales, 411 F.3d 631, 637 (6th Cir. 2005)

(quoting Sylla v. INS, 388 F.3d 924, 926 (6th Cir. 2004)).

       Petitioners first argue that there is insufficient evidence to support the BIA’s adverse

credibility determination. In its order denying asylum relief, the IJ referred to a number of

discrepancies between statements Bartolome made to the Asylum Officer and his testimony at the

IJ hearing. The IJ noted that Bartolome disclosed to the Asylum Officer that his family suffered no

harm at the hands of the guerrillas. However, during the IJ hearing, Bartolome and his wife

provided inconsistent testimony as to whether the guerrillas actually injured or threatened to injure

their family. The IJ found and the BIA agreed that Bartolome provided “evasive,” “discursive,” and

“non-responsive” testimony, even when answering questions posed to him by his own counsel

regarding the mistreatment the guerilla forces inflicted on him. The IJ further stated that Bartolome

“offers a variety of formulations about what happened to him and his wife in Guatemala. Either


                                                  7
                                           No. 10-4590

[Bartolome] was injured by the guerrillas or [Bartolome] and his wife were injured by the guerrillas

or [Bartolome], his wife, and family members, including young children were injured by the

guerrillas.” (AR 108–09.) In addition, the IJ commented that his wife also appeared confused about

what happened and could not corroborate Bartolome’s testimony. The BIA further elaborated by

stating that Bartolome provided “conflicting testimony regarding which, if any, family members

were beaten by the guerrillas.” (BIA decision 2.)

        The BIA’s adverse credibility determination was supported by substantial evidence.

Bartolome provided inconsistent accounts of his story throughout the application process including

in his asylum application, at his asylum interview, and before the immigration court. First,

Bartolome indicated on his asylum application that he was neither harmed nor mistreated by anyone

in Guatemala and that others similarly situated to him also did not incur attacks by the guerrillas.

Second, Bartolome admitted in his assessment with the Asylum Officer that he did not belong to any

particular social group and that he never personally experienced mistreatment nor did any members

of his family. Moreover, the assessment stated that Bartolome did not make any claims of past

persecution and his sole reason for leaving Guatemala was due to fears of poverty and economic

deprivation. The Asylum Officer noted that Bartolome did not make any statements regarding the

attack by the guerrillas or provide an explanation as to why the Quiche indigenous group was

specifically targeted by the guerrillas.

        Finally, the IJ appropriately noted that Bartolome and his wife gave confusing testimony at

the IJ hearing. During the hearing, Bartolome initially stated that the guerrillas came to his house

and assaulted both him and his wife. Later, Bartolome clarified his statement and claimed that the


                                                 8
                                           No. 10-4590

guerrillas only threatened him after he refused to join their rebellion against the government.

Bartolome’s wife could not corroborate his testimony. She stated during the IJ hearing that she

recalled being hit by the guerrillas at home but then she stated that she could not remember exactly

what transpired with the guerrillas.

       In addition, Bartolome’s testimony at the IJ hearing contradicts his prior statements. As

previously discussed, Bartolome initially told the Asylum Officer that neither he nor his family

suffered mistreatment by the guerrillas; however, at the IJ hearing Bartolome claimed that his

interpreter provided a faulty translation and he in fact was attacked by the guerrillas. When asked

by the IJ to explain the gaps in translation in the interview, Bartolome stated that the interpreter

conducted the interview in Spanish while his native language is Quiche. But the attorney for the

government noted that Bartolome brought his own interpreter to the interview and there was no

indication in the record to suggest that Bartolome had trouble understanding the questions posed by

the interpreter and he never raised any objections about the questions.

       Accordingly, substantial evidence supports the BIA’s adverse credibility determination.

Bartolome provided inconsistent accounts of his alleged mistreatment by the guerrillas in his asylum

application, asylum interview and at the IJ hearing. In addition, Bartolome’s wife also gave

conflicting testimony during the IJ hearing, which failed to corroborate Bartolome’s fear of

persecution should the family return to Guatemala.

               B.      Persecution

       We review relevant administrative factual findings under the deferential “substantial

evidence” standard. The BIA’s factual findings must be upheld if “supported by reasonable,


                                                 9
                                             No. 10-4590

substantial, and probative evidence on the record considered as a whole.” Yu v. Ashcroft, 364 F.3d
700, 702 (6th Cir. 2004) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (internal

quotation marks omitted)). Under this standard, findings of fact by the BIA and the IJ “are

conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8

U.S.C. § 1252(b)(4)(B).

        To determine whether Petitioners qualify for asylum, we conduct a two-step inquiry: (1)

whether Petitioners qualify as refugees based on 8 U.S.C. § 1101(a)(42)(A), and (2) whether

Petitioners merit a “favorable exercise of discretion by the [IJ].” Yu, 364 F.3d at 702.

        Petitioners’ eligibility for asylum depends on whether they can “establish either that [they

have] suffered actual past persecution or that [they have] a well-founded fear of future persecution,”

on account of race, religion, nationality, membership in a particular social group, or political opinion.

Pilica v. Ashcroft, 388 F.3d 941, 950 (6th Cir. 2004); see also 8 U.S.C. § 1101(a)(42)(A).

        We define persecution as follows:

        Persecution encompasses more than threats to life or freedom; non-life threatening
        violence and physical abuse also fall within this category. However, to sustain an
        asylum application, the conduct must rise above mere harassment. Types of actions
        that might cross the line from harassment to persecution include: detention, arrest,
        interrogation, prosecution, imprisonment, illegal searches, confiscation of property,
        surveillance, beatings, or torture.

Gilaj v. Gonzales, 408 F.3d 275, 285 (6th Cir. 2005) (citations omitted). Persecution requires “more

than a few isolated incidents of verbal harassment or intimidation, unaccompanied by any physical

punishment, infliction of harm, or significant deprivation of liberty.” Almuhtaseb v. Gonzales, 453
F.3d 743, 750 (6th Cir. 2006) (quoting Mikhailevitch v. INS, 146 F.3d 384, 390 (6th Cir. 1998).



                                                   10
                                             No. 10-4590

        Petitioners argue that they experienced past persecution and maintained a well-founded fear

of persecution on account of Bartolome’s political opinion and Petitioners’ membership in a

particular social group—the Quiche-speaking indigenous population. The IJ found and the BIA

agreed that Petitioners failed to establish past persecution and Petitioners could not carry their burden

of showing a well-founded fear of persecution. In making this determination, the IJ considered

Petitioners’ application for asylum, Bartolome’s interview with the Asylum Officer, Petitioners’

testimony at the IJ hearing, and country condition reports.

                        1.      Past Persecution

        Petitioners’ past persecution claim rests on their belief that the guerrillas targeted Bartolome

and his family because he expressed neutrality in the conflict between the guerrillas and the

government. As a result, Petitioners claim that he and his family were threatened and beaten.

Petitioners also argue that they are members of the Quiche-speaking indigenous population of

Guatemala, which constitutes a particular social group that is entitled to asylum under the statute.

        The BIA agreed with the IJ’s determination that Bartolome “provided insufficient evidence

to establish the guerrillas mistreated him on account of his political opinion, Quiche ethnicity, or any

other protected ground.” (BIA Decision 3.) The BIA further noted that the record did not provide

any evidence to establish that the “guerrillas ascribed to any specific political opinion to him or

sought to overcome any political beliefs they perceived that he held.” (Id.)

        In this case, substantial evidence supports the BIA’s determination that Petitioners did not

suffer harm rising to the level of persecution. Contrary to Bartolome’s position that his political

neutrality in the conflict between the guerrillas and the Guatemalan government constituted a


                                                   11
                                             No. 10-4590

political opinion, there is no evidence in the record to conclude that the guerrillas specifically

targeted him because of this neutrality or because of his membership with the Quiche indigenous

population. “It is not enough to present evidence that the applicant had a political opinion or was a

member of that social group. Evidence must be presented which suggests that the applicant was

persecuted on account of or because of the political opinion.” Marku v. Ashcroft, 380 F.3d 982, 986

(6th Cir. 2004) (internal citation omitted). Petitioners offer no evidence that the guerrillas knew of

or targeted Petitioners as a result of their political neutrality or membership in the Quiche group.

        Petitioners’ claim also fails because Bartolome testified only to one incident where he and

his family were allegedly attacked and beaten by the guerrillas. Petitioners must show that “he or

she was specifically targeted by the government for abuse based on a statutorily protected ground.”

Gilaj, 408 F.3d at 285. In this case, Petitioners failed to provide any indication of the guerrillas’

motives in targeting the Quiche ethnic group or those who expressed neutrality in the civil war. For

these reasons, the record does not compel the conclusion that Petitioners established past persecution

or a well-founded fear of persecution on account of a protected ground. As the BIA correctly found,

this incident falls short of the showing Petitioners were required to make in order to meet their

burden of proving past persecution. See Lumaj v. Gonzales, 462 F.3d 574, 577–78 (6th Cir. 2006)

(finding that a single incident where an applicant was forced into a car, beaten, and suffered a bodily

injury did not amount to persecution because it was not severe in nature); see also Japarkulova v.

Holder, 615 F.3d 696, 701 (noting that “[i]n the vast majority of cases, . . . mere threats will not, in

and of themselves, compel a finding of past persecution.”) (citation omitted). Petitioners make no

additional claims of persecution beyond the single incident and they fail to provide proof that the


                                                  12
                                              No. 10-4590

guerrillas routinely persecuted those who expressed political neutrality or were members of the

Quiche group.

        In addition, Bartolome could not specify whether the guerrillas continued to mistreat not only

him but other people in his village. When asked on direct examination whether any members of

Bartolome’s village were harmed by the guerrillas, Bartolome responded that he was unsure whether

the guerrillas posed an actual threat to his village. He stated that he did not actually see the guerrillas

harming any one but “just heard” about it. He then emphasized that he never observed any acts of

violence or mistreatment by the guerrillas. Despite this testimony, Bartolome now claims that

because he experienced a relatively non-violent attack by the guerrillas, then heard about the

possibility of threats made to other villagers, and subsequently is afraid that such possibilities may

happen to him and his family, allegedly constitutes sufficient proof of past persecution. But

Petitioners’ arguments of feared treatment are essentially based on hearsay evidence and the record

does not compel a reversal of the BIA’s conclusion on the issue of past persecution.

                        2.      Well-Founded Fear of Persecution

        Next, Petitioners claim that the record compels a finding of a well-founded fear of

persecution. Because Petitioners did not suffer past persecution, they are not entitled to a

presumption of future harm. See 8 C.F.R. § 1208.16(b)(2). Instead, Petitioners carry the burden of

showing a well-founded fear of persecution on account of a protected ground. Id. Petitioners submit

as evidence United States Department of State Country Reports and other articles, that mention

“indigenous people” as a particular social group within Guatemala.




                                                    13
                                           No. 10-4590

       We agree with the BIA’s determination, which found that Petitioners provided insufficient

evidence to meet their burden of proof of establishing a well-founded fear of persecution.

Specifically, the BIA noted that Bartolome’s documentary evidence contradicts his statement that

the guerrillas “have formed gangs and continue to seek out and persecute him on a protected

ground.” (BIA Decision 3.) The BIA found that Bartolome’s evidence shows that the Guatemalan

civil war ended more than fifteen years ago and the guerrillas do not maintain a strong presence in

the country. Bartolome even conceded this point during the IJ hearing when he stated, “there is no

guerrillas anymore. There are no guerrillas. They said that there is peace there.” (AR 202.)

Moreover, Bartolome admitted during the IJ hearing that upon his return to the country in 1998, he

did not experience any harm or threats by the guerrillas. Bartolome’s two-month stay in Guatemala

is inconsistent with Petitioner’s now stated fear of returning to his native country. Bartolome’s

admission that his return to Guatemala was relatively safe and free from any interaction with the

guerrillas further supports the BIA’s decision that there is no real threat of individualized

persecution.

       Additional evidence further supports the BIA’s decision that a fear of persecution no longer

exists. We previously stated in Pascual v. Mukaskey that the conflict between the guerrillas and the

Guatemalan government ended in 1996 and further stated that “as the war subsided, so did any

objectively reasonable fear of persecution.” 514 F.3d 483, 488 (6th Cir. 2007). The country reports

that Petitioners submit are also unpersuasive. The U.S. Department of State Report does not even

identify the Quiche group as part of its discussion in the indigenous people section. Furthermore,

the country report does not mention that Guatemala’s indigenous population continues to experience


                                                14
                                             No. 10-4590

persecution by the guerrillas; rather, the report discusses their continued plight to receive equal

treatment in the country’s political, economic, and social opportunities. In sum, the BIA properly

concluded that Petitioners failed to demonstrate either past persecution or a well-founded fear of

persecution on account of a protected ground.

        III.      Withholding of Removal

        An alien seeking withholding of removal must show a “clear probability” that he will face

persecution on account of a protected ground in the country to which he will be removed. INS v.

Stevic, 467 U.S. 407, 430 (1984). “Withholding of removal is mandatory if an alien establishes that

his ‘life or freedom would be threatened in the proposed country of removal on account of race,

religion, nationality, membership in a particular social group, or political opinion.” Pilica, 388 F.3d

at 951 (quoting 8 C.F.R. § 208.16(b)). Under this standard, an alien must show that it is “more likely

than not” that he will be subject to persecution on account of a protected ground if returned to his

native country. Pilica, 388 F.3d at 951.

        To qualify for withholding of removal, an alien must show a “clear probability” of

persecution. Liti, 411 F.3d at 640. In addition, an alien must establish that “it is more likely than

not that [he] . . . would be persecuted on account of [a protected ground] upon removal to that

country.” Haider v. Holder, 595 F.3d 276, 284 (6th Cir. 2010) (alterations in original) (quoting 8

C.F.R. § 208.16(b)(2)).

        Petitioners contend that the BIA erred in denying their application for withholding of

removal.       Under 8 U.S.C. § 1231(b)(3), “[a]n alien seeking withholding of removal must

demonstrate that there is a clear probability that he will be subject to persecution if forced to return


                                                  15
                                            No. 10-4590

to the country of removal.” Singh v. Ashcroft, 398 F.3d 396, 401 (6th Cir. 2005) (internal quotation

marks and citation omitted). “Because an alien must meet a higher burden in establishing a right to

withholding of removal than in demonstrating asylum eligibility, an alien who fails to qualify for

asylum necessarily does not qualify for withholding of removal.” Id. The clear probability standard

is higher than the “well-founded fear” standard necessary to establish eligibility for asylum and

requires Petitioners to show that it is “more likely than not” that they will be subject to persecution

on account of a protected ground if returned to Guatemala. Because Petitioners failed to satisfy their

burden for asylum protection, Petitioners also failed to qualify for withholding of removal.

                                          CONCLUSION

       Substantial evidence supports the BIA’s adverse credibility determination as Petitioners

provided inconsistent testimony during the IJ hearing and there were several noted discrepancies

within Petitioners’ applications for asylum and withholding of removal concerning the perceived

threat of the guerrillas. See El Moussa v. Holder, 569 F.3d 250, 257 (6th Cir. 2009). In addition,

Petitioners failed to establish past persecution or a well-founded fear of persecution if removed to

Guatemala that would entitle them to asylum or withholding of removal. For these reasons, we

DENY the petition for review.




                                                  16